

ASTORIA FINANCIAL CORPORATION
2014 AMENDED AND RESTATED STOCK INCENTIVE PLAN FOR OFFICERS AND EMPLOYEES
PERFORMANCE-BASED RESTRICTED STOCK UNIT


AWARD NOTICE


                  
Name of Award Recipient 


                  
   Street Address
                  
City
   
State
   
Zip Code



This Performance-Based Restricted Stock Unit Award Notice (“Award Notice”) is
intended to set forth the terms and conditions on which a Performance-Based
Restricted Stock Unit Award has been granted under the 2014 Amended and Restated
Stock Incentive Plan for Officers and Employees for Astoria Financial
Corporation (“the Plan”). Set forth below are the specific terms and conditions
applicable to this Award. Attached as Exhibit A are its general terms and
conditions.
Performance-Based Restricted Stock Units
 
Grant Date
 
Class of Shares*
Common
Target No. of Awarded Units*
 
Standard Vesting Date*
 
Early Vesting Date
 
Performance Vesting Conditions*
See Appendix B to Exhibit A
Settlement Date*
 
Medium of Settlement
Shares of Common Stock
Voting Rights
None prior to Settlement Date
Dividend Equivalent Rights:
Vested Units


No
Unvested Units
No

*Subject to adjustment as provided in the Plan and the General Terms and
Conditions.
By signing where indicated below, Astoria Financial Corporation (the “Company”)
grants this Performance-Based Restricted Stock Unit Award upon the specified
terms and conditions, and the Award Recipient acknowledges receipt of this Award
Notice, including Exhibit A, and agrees to observe and be bound by the terms and
conditions set forth herein.


Astoria Financial Corporation
Award Recipient




By:                   
       Name: 
       Title:




                  
Name:

    
Instructions: This page should be completed by or on behalf of the Executive
Compensation Committee. Any blank space intentionally left blank should be
crossed out. A Performance-Based Restricted Stock Unit Award consists of
share-based units granted with uniform terms and conditions. Where share-based
units granted under a Performance-Based Restricted Stock Unit Award are awarded
on the same date with varying terms and conditions (for example, varying vesting
dates), the Awards should be recorded as a series of grants each with its own
uniform terms and conditions.






--------------------------------------------------------------------------------





EXHIBIT A




ASTORIA FINANCIAL CORPORATION
2014 AMENDED AND RESTATED STOCK INCENTIVE PLAN
FOR OFFICERS AND EMPLOYEES
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE
General Terms and Conditions
Section 1.    General Terms.
(a)    Size and Type of Award. The shares of Common Stock of Astoria Financial
Corporation (“Shares”) covered by this Award (“Awarded Units”) are listed on the
Performance-Based Restricted Stock Unit Award Notice (“Award Notice”). A
Restricted Stock Unit (a “Unit”) represents a right under the 2014 Amended and
Restated Stock Incentive Plan for Officers and Employees for Astoria Financial
Corporation (the “Plan”) to receive one share of Common Stock, par value $.01
per share (a “Share”), of Astoria Financial Corporation (the “Company”). The
target number of Units awarded to you (the “Awarded Units”) is shown on the
Performance-Based Restricted Stock Award Notice to which these General Terms and
Conditions are attached (the “Award Notice”). Units may be awarded as
compensation for service as an officer or employee of the Company or certain
affiliates.
Section 2.     Vesting.
(a)    Vesting Dates. The Vesting Dates for your Awarded Units are specified on
the Award Notice.
(b)    Vesting Conditions. There are conditions you must satisfy before your
Performance-Based Restricted Stock Unit Award will vest:
(i)    As a general rule, you must remain in the continuous service of the
Company, Astoria Bank (the “Bank”) or one of their respective wholly owned
subsidiaries by which you are employed or for which you perform services as a
non-employee (your “Employer”) through a Standard Vesting Date shown in this
Award Notice in order to be vested in the Awarded Units that vest on that date
(“Service Conditions”).
(ii)    Any Performance Vesting Condition(s) specified in this Performance-Based
Restricted Stock Unit Award Notice must be met as of the end of their respective
Performance Measurement Period(s) as determined by the Committee on the basis of
such evidence as it deems appropriate (“Performance Conditions”). The number of
Units, if any, which will vest under this Performance-Based Restricted Stock
Unit Award, will be determined based on the Awarded Units and on the level of
satisfaction of the Performance Condition(s) as described in Appendix B hereto.
The number of Units vesting under each Performance Condition shall be separately
calculated, and then totaled, with the sum then rounded to the closest whole
Unit (such number of Units, the “Performance-Adjusted Units”).
As a general rule, if you have satisfied BOTH the Service Conditions and the
Performance Conditions, your right to the Performance-Adjusted Units will be
nonforfeitable.


Page 1 of 8

--------------------------------------------------------------------------------




(c)    Forfeitures. Except as provided in section 2(d) below, if your service
with the Company terminates prior to a Standard Vesting Date for any reason, you
will forfeit any Awarded Units that are scheduled to vest on that date. When you
forfeit Awarded Units, all of your interest in the Awarded Units will be
canceled. You agree to take any action and execute and deliver any document that
the Company requests to effect the return of your unvested Awarded Units. In the
event you do not cooperate with the Company in this regard, you hereby appoint
and designate the Company as your attorney-in-fact for the purpose of taking any
action and signing any document, in your name, which the Company determines is
necessary to enforce the forfeiture.
(d)    Accelerated Vesting.
(i)    In the event of your termination of service due to death, Disability (as
defined in the Plan) or Retirement (as defined in the Plan) on or after an Early
Vesting Date but before a Standard Vesting Date, you will be deemed to have
satisfied any Service Condition applicable to Awarded Units that have not
previously vested or been forfeited (for example, due to a failure to satisfy a
Performance Condition for a Performance Measurement Period that has ended). Your
Performance Adjusted Units will be determined based on the actual level of
performance for any Performance Condition. You may designate a Beneficiary to
receive any Awarded Units that vest upon your death using the Beneficiary
Designation attached as Appendix A.
(ii)    In addition, in the event of a Change in Control (as defined in the
Plan), any applicable Performance Conditions for which the Performance
Measurement Period has not ended will be deemed to have been achieved (or
achieved at the target level if more than one level of achievement has been
contemplated) as of the date of the Change in Control and you will be deemed to
have satisfied any applicable Service Condition if you remain in service through
the date of the Change in Control.
(e)    Definition of Service. For purposes of determining the vesting of your
Awarded Units, you will be deemed to be in the service of the Company for so
long as you serve in any capacity as an employee, officer, non-employee director
or consultant of the Company or the Association or their respective wholly owned
subsidiaries.
Section 3.    Dividend; Dividend Equivalents.
(a)    Awarded Units represent a contingent right to receive a variable number
of Shares in the future. They do not represent a current interest in issued and
outstanding Shares. Therefore, your Awarded Units do not carry voting rights or
entitle you to receive dividends.
(b)    If and to the extent stated in the Award Notice, you have been awarded
Dividend Equivalents with respect to your vested and/or unvested Units.
(i)    Unvested Units. If you have been awarded Dividend Equivalents with
respect to unvested Units, you will receive a monetary payment, for each
Performance Adjusted Unit, equal to the cash dividend payable with respect to
one Share for each dividend record date that occurs after the Effective Date and
prior to the date on which all applicable Service Conditions and Performance
Conditions have been (or are deemed to have been) satisfied, adjusted for
earnings and losses. This payment will be made on or as soon as practicable
after the date on which all applicable Service Conditions and Performance
Conditions have been (or are deemed to have been) satisfied. Prior to payment,
such dividend equivalents will be deemed to be invested in Shares and adjusted
based on changes in the Fair Market Value of


Page 2 of 8

--------------------------------------------------------------------------------




a Share, with any dividends on such hypothetical Shares similarly deemed to be
re-invested in Shares.
(ii)    Vested Units. If you have been awarded Dividend Equivalents with respect
to vested Units, you will receive a monetary payment, for each
Performance-Adjusted Unit, equal to the cash dividend payable with respect to
one Share for each dividend record date that occurs on or after the date on
which all applicable Service Conditions and Performance Conditions have been (or
are deemed to have been) satisfied and prior to the Settlement Date. These
payments will be made at or about the same time as the corresponding dividend is
paid to shareholders of record.
Section 4.    Voting Rights. You do not have any voting rights with respect to
Shares underlying Awarded Units. Voting rights with respect to Shares (if any)
issued in settlement of Performance Adjusted Units will attached beginning on
the date of record of the issuance of such Shares.
Section 5.    Settlement of Units.
(a)    The Settlement Date for your Performance-Adjusted Units is shown on the
Award Notice. On the Settlement Date, each of your outstanding and vested
Performance-Adjusted Units will, automatically and without any action on your
part, be converted into one Share (if the Award Notice states that Shares are
the medium of settlement) or a monetary payment equal to the Fair Market Value
of a Share on the Settlement Date (if the Award Notice states that cash is the
medium of settlement). The Performance-Adjusted Units will be canceled and the
Shares (or, if applicable, monetary payments) into which they have been
converted will be transferred to you or at your direction. On and after the
record date for this transfer, any Shares transferred will have the same voting
and dividend rights applicable to other issued and outstanding Shares.
(b)    If a Change in Control (as defined in the Plan) occurs and such a Change
in Control also constitutes a “change in ownership or effective control” of your
“service recipient” or a “change in ownership or effective control” of “a
substantial portion of the assets” of your “service recipient” (in each case as
defined in section 409A of the Internal Revenue Code of 1986 and the regulations
thereunder), then any subsequent Settlement Date of any vested
Performance-Adjusted Units will be accelerated to the date of the Change in
Control.
(c)    If your service terminates due to death or Disability (as defined in the
Plan) or on or after your attainment of age 65, or both age 55 and 10 years of
Service (as defined in the Astoria Bank Employees’ Pension Plan for purposes of
determining eligibility for an Early Retirement Benefit (as defined under such
plan) as in effect on the date of this Award Notice), then any subsequent
Settlement Date of any vested Performance-Adjusted Unit shall be accelerated
(but not delayed) to the first day of the second month to begin after the date
of such termination.
Section 6.    Taxes. Where any person is entitled to receive Shares pursuant to
the Performance-Based Restricted Stock Unit Award granted hereunder, the Company
shall have the right to require such person to pay to the Company the amount of
any tax which the Company is required to withhold with respect to such Shares,
or, in lieu thereof, to retain, or to sell without notice, a sufficient number
of Shares to cover the amount required to be withheld.
Section 7.    Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt


Page 3 of 8

--------------------------------------------------------------------------------




requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:
(a)
If the Company:

Astoria Financial Corporation
One Astoria Bank Plaza
Lake Success, New York 11042
Attention: Corporate Secretary
(b)
If to the Recipient, to the Recipient's address as shown in the Company's
records.

Section 8.    Restrictions on Transfer. The Performance-Based Restricted Stock
Unit Award granted hereunder shall not be subject in any manner to anticipation,
alienation or assignment, nor shall such option be liable for or subject to
debts, contracts, liabilities, engagements or torts, nor shall it be
transferable by the Recipient other than by will or by the laws of descent and
distribution or as otherwise permitted by the Plan. To name a Beneficiary,
complete the attached Appendix A and file it with the Corporate Secretary of
Astoria Financial Corporation.
Section 9.    Successors and Assigns. This Award Notice shall inure to the
benefit of and shall be binding upon the Company and the Recipient and their
respective heirs, successors and assigns.
Section 10.    Construction of Language. Whenever appropriate in the Award
Notice, words used in the singular may be read in the plural, words used in the
plural may be read in the singular, and words importing the masculine gender may
be read as referring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Award Notice, unless the
context clearly indicates otherwise. Capitalized terms not specifically defined
herein shall have the meanings assigned to them under the Plan.
Section 11.    Governing Law. This Award Notice shall be construed, administered
and enforced according to the laws of the State of New York without giving
effect to the conflict of laws principles thereof, except to the extent that
such laws are preempted by the federal law. The federal and state courts having
jurisdiction in the Counties of Nassau, New York or Suffolk, New York shall have
exclusive jurisdiction over any claim, action, complaint or lawsuit brought
under the terms of the Plan. By accepting any Award granted under this Award
Notice, the Recipient, and any other person claiming any rights under the Award
Notice, agrees to submit himself, and any such legal action as he shall bring
under the Plan, to the sole jurisdiction of such courts for the adjudication and
resolution of any such disputes.
Section 12.    Clawback Policy. Notwithstanding anything in the Award Notice to
the contrary, any Performance Adjusted Units and any Shares or monetary payment
delivered in settlement thereof shall be subject to any clawback policy (or
other policy or procedure, however denominated, of similar import) that is
adopted and in effect on the Settlement Date.
Section 13.    Internal Revenue Code Section 409A Compliance. Notwithstanding
anything in this Award Notice or the Plan to the contrary, if any payment of
money or property in settlement of an Awarded Unit is payable, by its terms,
upon the separation from service of the Award Recipient who is, at the time of
separation from service, a “specified employee”, such payment shall not be made
prior to, and shall be deferred until, if necessary to avoid the imposition of
penalties under section 409A of the Internal Revenue Code of 1986 and the
regulations


Page 4 of 8

--------------------------------------------------------------------------------




thereunder, the earlier of the date which is six months after separation from
service and the date of the Award Recipient’s death. For purposes of this
section 13, the terms “separation from service” and “specified employee” shall
have the meanings assigned to them in section 409A of the Internal Revenue Code
of 1986 and the regulations thereunder.
Section 14.    Amendment. This Award Notice may be amended, in whole or in part
and in any manner not inconsistent with the provisions of the Plan, at any time
and from time to time, by written Award Notice between the Company and the
Recipient.
Section 15.    Plan Provisions Control. This Award Notice and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan. In the event of any conflict between the mandatory
provisions of the Plan and the provisions of this Award Notice, the terms of the
Plan, which are incorporated herein by reference, shall control. In the event of
any conflict between a provision of the Plan which permits the Committee to
deviate from its terms and a provision of this Award Notice, the provision of
this Award shall control. By signing this Award Notice, the Recipient
acknowledges receipt of a copy of the Plan. The Recipient acknowledges that he
or she may not and will not rely on any statement of account or other
communication or document issued in connection with the Plan other than the
Plan, this Award Notice, and any document signed by an authorized representative
of the Company that is designated as an amendment of the Plan or this Award
Notice.






Page 5 of 8

--------------------------------------------------------------------------------





APPENDIX A TO PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE
ASTORIA FINANCIAL CORPORATION
2014 AMENDED AND RESTATED STOCK INCENTIVE PLAN FOR OFFICERS AND EMPLOYEES
Beneficiary Designation Form - Restricted Stock Unit




GENERAL
INFORMATION


Use this form to designate the Beneficiary(ies) who may receive
Performance-Based Restricted Stock Unit Awards that become vested at your death.
Name of Person
Making Designation                   


 
BENEFICIARY
DESIGNATION
Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.


A. PRIMARY BENEFICIARY(IES). I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:


Name
Address
Relationship
Birthdate
Share
 
 
   
   
   %
 
 
   
   
   %
 
 
   
   
   %
Total = 100%
B. CONTINGENT BENEFICIARY(IES). I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan to receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death:


Name
Address
Relationship
Birthdate
Share
 
 
   
   
   %
 
 
   
   
   %
 
 
   
   
   %
Total = 100%
S
I
G
N
H
E
R
E
I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Astoria Financial
Corporation prior to my death, and that it is subject to all of the terms and
conditions of the Plan. I also understand that an effective Beneficiary
designation revokes my prior designation(s) with respect to all outstanding
Performance-Based Restricted Stock Unit Awards.




                                 
         Your Signature                     Date





---------------------------------------------------- Internal Use Only
------------------------------------------------------------


This Beneficiary Designation was received by the Corporate Secretary of Astoria
Financial Corporation on the date indicated.








By                      
   Authorized Signature Date       


Comments









Page 6 of 8

--------------------------------------------------------------------------------











APPENDIX B TO PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE
ASTORIA FINANCIAL CORPORATION
2014 AMENDED AND RESTATED STOCK INCENTIVE PLAN FOR OFFICERS AND EMPLOYEES




Performance Vesting Conditions




1.
Performance Measurement Periods.



(i)    Return on Average Tangible Common Equity: The Performance Measurement
Period for Return on Average Tangible Common Equity (“ROATCE”) is the period
beginning January 1, 2017 and ending December 31, 2017.


(ii)    Growth in Tangible Book Value Per Common Share Plus Common Dividends:
The Performance Measurement Period for Growth in Tangible Book Value Per Common
Share Plus Common Dividends (“GTBVPCSPD”) is the three year 2015 through 2017
fiscal year period.


2.
Performance Vesting Conditions.



(i)    Return on Average Tangible Common Equity: The Company’s Return on Average
Tangible Common Equity for the calendar year beginning January 1, 2017 and
ending December 31, 2017 must equal or exceed 4.50% (the “ROATCE Threshold”).


(ii)    Growth in Tangible Book Value Per Common Share Plus Common Dividends:
The Company’s Three Year Annual Average of Growth in Tangible Book Value Per
Common Share Plus Common Dividends for the three year 2015 through 2017 fiscal
year period must equal or exceed 4.50% (the “GTBVPCSPD Threshold”). In
calculating the GTBVPCSPD on a diluted basis the three year annual average
growth will be calculated by calculating a fraction, the numerator of which
shall be the Tangible Book Value Per Common Share (TBVPCS) as of December 31,
2017 plus the common dividends paid or declared during the three year period
January 1, 2015 through and including December 31, 2017 and the denominator of
which shall be the TBVPCS as of December 31,2014 with the results raised to the
1/3 power and the number 1 subtracted from the result as follows:


GTBVPCSPD = ((December 31, 2017 TBVPCS + January 1, 2015 through December 31,
2017 Common Dividends)/ December 31, 2014 TBVPCS) ^ 1/3) – 1.


Performance vesting will be based 50.0% upon ROATCE and 50.0% upon GTBVPCSPD. If
the ROATCE Threshold and GTBVPCSPD Threshold are equaled or exceeded, the number
of Performance-Adjusted Units will be calculated by multiplying the number of
Awarded Units by the adjustment factor from the following table:






Page 7 of 8

--------------------------------------------------------------------------------




ROATCE
AFC Common Shares Received As % of 50% of Aggregate 2015 RSU Grant Amount
Adjustment
Factor
GTBVPCSPD
AFC Common Shares Received As % of 50% of Aggregate 2015 RSU Grant Amount
Adjustment Factor


TARGET at least 9.50% or greater
125.0
%
TARGET at least 7.50% or greater
125.0%
Less than 9.50% but greater or equal to 8.25%
100.0
%
Less than 7.50% but greater or equal to 6.75%
100.0%
Less than 8.25% but greater or equal to 7.00%
75.0
%
Less than 6.75% but greater or equal to 6.00%
75.0
%
Less than 7.00% but greater or equal to 5.75%
50.0
%
Less than 6.00% but greater or equal to 5.25%
50.0
%
Less than 5.75% but greater or equal to 4.50%
25.0
%
Less than 5.25% but greater or equal to 4.50%
25.0
%
Less than 4.50%
0.0
%
Less than 4.50%
0.0
%



If the Company’s Return on Average Tangible Common Equity for the calendar year
beginning January 1, 2017 and ending December 31, 2017 falls between 8.25% and
9.50% or between 7.00% and 8.25% or between 5.75% and 7.00% or between 4.50% and
5.75%, the Adjustment Factor shall be 1.00, .75, .50 or .25 , respectively.


If the Company’s Growth in Tangible Book Value Per Common Share Plus Common
Dividends for the three year 2015 through 2017 fiscal period falls between 6.75%
and 7.50% or between 6.00% and 6.75% or between 5.25% and 6.00% or between 4.50%
and 5.25% the Adjustment Factor shall be 1.00, .75, .50 or .25, respectively.


3.    Required Adjustments. To the extent applicable, Return on Average Tangible
Common Equity and Growth in Tangible Book Value Per Common Share Plus Common
Dividends will be determined using the financial data set forth in the Company’s
earnings press release as of or for the period ending December 31, 2017. If the
data contained in such earnings press release differs from the data included in
the Company’s audited financial statements for the year ending December 31,
2017, Return on Average Tangible Common Equity and Growth in Tangible Book Value
Per Common Share Plus Common Dividends shall be recalculated using the data in
the audited financial statements.








Page 8 of 8